                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS D. WOODSON,                            )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          No. CIV-20-256-R
                                              )
TOMMY SHARP, Warden,                          )
                                              )
                     Respondent.              )

                                          ORDER
       Petitioner filed this action seeking a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Pursuant to 28 U.S.C. § 636(b)(1)(B), the matter was referred to United States

Magistrate Judge Gary M. Purcell for preliminary review. On March 31, 2020, Judge

Purcell issued a Report and Recommendation wherein he recommended that Petitioner’s

Application for Leave to Proceed In Forma Pauperis be denied. On April 2, 2020,

Petitioner paid his $5.00 filing fee. The Report and Recommendation [Doc. 7] is hereby

ADOPTED in its entirety and Petitioner’s Application for Leave to Proceed In Forma

Pauperis is DENIED.

       In light of the receipt of the required filing fee of $5.00 from Petitioner, his second

Motion for Leave to Proceed In Forrma Pauperis [Doc. 9] is denied as moot. This matter

is re-referred to Judge Purcell for consideration of Petitioner’s Petition for Writ of Habeas

Corpus.

       IT IS SO ORDERED this 3rd day of April 2020.
